1. A suit to cancel an oil lease as constituting a cloud upon the title of the petitioner's lands is such a suit as may be removed to the Federal court, where the requisite diversity of citizenship is present and the amount in controversy exceeds $3,000 in value. 28 U.S.C.A. § 41.
2. An averment in a petition for removal that the value of the lands exceeded the jurisdictional amount is insufficient to sustain the jurisdiction of the Federal court, where it appears that the entire value of the lands was not put in controversy by the suit, but that only a mineral lease over the lands was involved. Wetsel v. Empire Gas  Fuel Co., 264 Fed. 865.
3. There is no merit in the contention of the plaintiff in error that no value can be placed on the oil lease because she alleged in her petition for cancellation that the lease was void. Whether or not the lease is void as alleged is a matter for determination on the trial of the case; and on a petition for removal of the suit to the Federal court the State court will treat the lease as being valid in determining whether the value of the matter in dispute exceeds $3,000.
4. The jurisdiction of the Federal court depends upon the amount involved in the particular case, without consideration of any contingent loss which may be sustained by either party through the probative effect of the judgment, however certain the occurrence of such loss may be. Elgin v. Marshall, 106 U.S. 578
(1 Sup. Ct. 484, 27 L. ed. 249); New *Page 681 
England Mortgage Security Co. v. Gay, 145 U.S. 123
(12 Sup. Ct. 815, 36 L. ed. 646).
5. However, in a petition for removal of a suit to cancel an oil lease, it is proper for the lessees to show that by reason of its location with reference to other leases which they hold the lease in question has a value to them in excess of the jurisdictional amount. King v. Southern Railway Co., 119 Fed. 1016. The petition for removal in the instant case sufficiently alleged that the value of the matter in dispute exceeded the jurisdictional amount by showing that the lease in question had a value to the lessees in excess of $3,000 by reason of its location near the center of a large tract of land under lease to them.
6. The court did not err in overruling the demurrer to the petition for removal, and in ordering the case removed to the Federal court as prayed.
Judgment affirmed. All the Justicesconcur.
       No. 14036. MARCH 11, 1942. REHEARING DENIED MARCH 30, 1942.